Citation Nr: 1725138	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2004, and from August 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is associated with the claims file.

In November 2015, the Board issued a decision denying entitlement to a TDIU.  The Veteran appealed the November 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued an Order vacating the Board's November 2015 decision, and remanding the matter to the Board for compliance with a November 2016 Joint Motion for Remand.

In May 2017, the Veteran submitted additional evidence in support of his claim in the form of a private medical opinion.  In May 2017, the Veteran's representative submitted a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2016).



FINDING OF FACT

The weight of the probative evidence of record is in equipoise as to whether the Veteran's service-connected posttraumatic stress disorder (PTSD) precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran alleges that he is unemployable due to his service-connected PTSD.  In a December 2009 formal application for TDIU, the Veteran stated that he had a partial amputation of two fingers on his left hand because he was not concentrating and his glove became entangled in a snow blower.  He noted that he experienced memory loss and concentration problems due to his PTSD.  During his August 2014 hearing before the Board, the Veteran testified that his PTSD caused problems with anger and working around others, cognitive negativity, anger when challenged in any way, and isolation from others.  He also noted lack of patience and conflict when engaging with others.  He explained that he attended a nine-week anger management program to learn to handle his anger, and that he last worked in 2011.  He noted that his highest level of education was a high school, and that he enrolled in college classes but dropped out of those classes due to PTSD symptoms.  He reported that he last worked for a temp agency lifting boxes, and that he lost his job due to anger.  He also noted that nonservice-connected disabilities affecting his hips, knees, and calves impacted his employability as he could not stand for long periods of time or lift heavy objects.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Based on a thorough review of the record, the Board finds that the weight of the competent medical evidence supports the Veteran's claim for a TDIU. 

Presently, service connection is in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling.  Accordingly, the Veteran satisfies the preliminary schedular criteria set forth at 38 C.F.R. § 4.16(a). 

Further, the evidence is in equipoise as to whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.

A June 2009 Vet Center record notes the Veteran's report that he had "gone off at work with some truck drivers.  Boss now knows this and will not send [the Veteran] to assist."  A November 2009 record reflects that the Veteran was employed as a temporary employee at a paper mill.  From September to December 2009, the Veteran was hospitalized for inpatient treatment for PTSD.  He is in receipt of a 100 percent rating from September 29, 2009 through December 31, 2009 due to this treatment.  A December 2009 hospital discharge summary reflects that the Veteran was able to resume his pre-hospital level of activity and employment.  He was alert and fully oriented, and denied suicidal and homicidal thoughts.  A December 2009 VA treatment record notes that the Veteran had been working.  In February 2010, the Veteran reported that he took his medication on a regular basis, and was attending group and individual therapy.  A March 2010 VA treatment record notes that the Veteran had not been working because "no hours available."  

A February 2010 statement from the Veteran's former employer, Kelly Services, reflects that he last worked in September 2009, packaging paper.  His employer stated that he worked 8 to 12 hours per day, and 36 to 48 hours per week.  The employer also noted that the Veteran was "currently employed" but was "on disability leave (surgery [and] accident)."  With regard to concessions due to age or disability, the employer remarked "N/A = Had Restrictions."

In May 2010, the Veteran underwent a VA PTSD examination.  He stated that he worked as a cheese maker for one month in September 2007.  Thereafter, he worked as a forklift operator for six months and worked in production through temporary services ever since.  He reported that he continued to look for more stable, permanent employment.  He explained that he would go back to military service "in a heartbeat" but that he was precluded from doing so due to his PTSD disability rating and because he lost a finger in a snow blower accident.  With regard to employability, the VA examiner reported that any limitations due to the Veteran's PTSD would impose equal work restrictions in all fields of labor, including sedentary jobs, those requiring light physical labor, and those requiring heavy manual labor.  The examiner observed that the Veteran's abstract thought processes and short-term memory were mildly impaired but there was no impairment in analytical ability, fine motor skills, or the ability to follow detailed instructions.  The examiner noted the Veteran's history of being able to maintain employment, and concluded that the Veteran's PTSD imposed "mild limitations on his social and occupational functioning."  The examiner observed that the Veteran "has been able to sustain employment and is not working primarily due to the state of the economy."

A June 2010 Vet Center record notes the Veteran's report that he had a snow blower accident in 2009 and cut off the tips of two of his fingers, causing him to be unable to continue with his job at that time.  A June 2010 VA treatment record reflects that the Veteran was released from his last job because of an inability to stack boxes due to the amputated tips of two fingers.

In a September 2010 notice of disagreement, the Veteran challenged the May 2010 VA examiner's statement that he had not worked since September 2010 due to the state of the economy.  He explained that he had not been able to work since September 2009 due to his PTSD, as he experienced severe anger issues and did not like working with others because "most people are stupid, in my opinion."  He noted frequent anxiety attacks, especially when driving; depression; and insomnia without medication.

A December 2010 VA treatment record notes that the Veteran was volunteering three times per week driving his car to and from the senior center, but that this was "all he can handle in terms of working, processing, things like this."  The physician noted that the Veteran had "long-term issues with memory, cognition, things like this."

A June 2011 Vet Center treatment record reflects that the Veteran attended anger management therapy, but that it wasn't working for him.  He stated that he truly didn't feel emotions other than anger.

In October 2011, the Veteran underwent another VA PTSD examination.  The Veteran indicated that he was working 24 to 60 hours per week at a paper company making napkins and paper wrappers.  He reported that he experienced physical problems with standing at work as well as difficulty working with Muslim employees.  He endorsed irritability and poor concentration at work, as well as emotional upset during intrusive recollections.  He stated that his insomnia caused inefficiency and fatigue.  The examiner stated that the Veteran had "moderate to severe occupational impairment due to PTSD."  The examiner did not provide an opinion as to whether the Veteran was employable because he was working at that time.

In his January 2012 substantive appeal, the Veteran explained that, while he tried to work for a temp agency, he had to quit working due to his PTSD symptoms.  He endorsed problems with irritability, anger, anxiety, and depression.  He noted "numerous confrontations" with co-workers and his supervisor.  He also explained that his finger amputations did not impact his ability to work at his most recent job, and that all of the problems that he experienced were due to his PTSD.  He further reported that he felt defensive, anxious, and angry working with co-workers from the Middle East, even though he knew that they were not Iraqis.  

In an August 2014 statement, a therapist from the Vet Center reported that, despite individual therapy, group therapy, and inpatient treatment for PTSD, the Veteran struggled with his PTSD symptoms, especially when stressors increased.  The therapist noted that the Veteran exhibited cognitive negativity and anger that affected significant relationships and that he isolated from people "as a rule."  The therapist continued that, when the Veteran did engage with others, "those encounters usually end in conflict."  The therapist concluded that the Veteran had a difficult time with patience as well, and that these symptoms impacted his employability.

In February 2015, the Veteran underwent another VA PTSD examination.  The Veteran reported that he graduated from high school in 1988.  Thereafter, he worked in a fast food restaurant as a cook before active duty service.  During service, he trained as a combat engineer.  After service discharge, he worked as a cook.  He then joined the Army National Guard, during which time he deployed for one year, from 2003 through 2004.  Thereafter, in 2005, he was deployed to Kuwait for 13 months.  He returned home in 2006 and was discharged from service in 2007.  After post-deployment screening, he was enrolled in an inpatient PTSD program for four weeks.  After that, he worked in a cheese factory, but left on good terms with the company because he knew nothing about the product.  He then enrolled with a temp agency and was placed at Proctor and Gamble where he drove a fork-lift.  He stated that he did not get along with his supervisor who wanted him to join him and his motorcycle friends to go drinking after work, and that when he declined to socialize, the supervisor turned against him and had him taken out of the job by the temp service.  He was then placed in two other temp jobs, but had difficulty working hard for less money than the full-time help, who he perceived as lazy.  He complained to the temp supervisor, and then to the supervisors in the company, and was fired.  He said that he had not worked since 2011, although he did volunteer as a bus driver for a senior citizens facility.  He reported that he quit driving the bus because he "could not stand" the "silliness of old people" and their "intrusiveness in his driving."  He stated that the vocational rehabilitation program was unable to find a suitable match for his skills.  He then attempted returning to school at a private college, but dropped out after a semester and a half because he was unable to understand the math.

The Veteran reported one on one therapy for many years, anger management group therapy for several weeks, and current CPT therapy.  With regard to employability, the examiner noted that the Veteran seemed to have difficulty accepting the "unfairness" of various aspects of jobs, and being incautious about persistently complaining about such things from a position of no power.  He admitted to experiencing problems with authority since he was in school, and especially authority that seemed arbitrary, incompetent, or "stupid."  The examiner noted that he was relatively young and, despite problems with math, seemed "quite bright and articulate" and in "otherwise fairly good health."  The examiner believed that, with continued therapy, appropriate medications, and some willingness to work on attitudinal and interpersonal style changes, "he could find some suitable employment."  The examiner noted that "[r]e-education and/or training seems a real possibility for him if his math weakness could be circumvented, and his anger and related issues could be better managed."

In a February 2017 private vocational assessment, E. Calandra, M.A., CDMS, concluded that the Veteran's service-connected PTSD rendered him unemployable.  Mr. Calandra noted that he reviewed the Veteran's claims file and conducted an interview of the Veteran.  He indicated that the Veteran last worked full-time in 2008, and that after service, he worked as a cook, a fork-lift driver, and various jobs through temp agencies.  He noted that, in November 2011, the Veteran ceased working due to difficulty working with others, irritability, and insomnia which affected his stamina.  Mr. Calandra observed that the evidence of record supported a finding that the Veteran could not be in a work environment in which he would need to deal with the public, or where he would need to accept criticism or instructions from co-workers or supervisors.  "He essentially needs to work in an isolated environment, and absent his being self-employed, for which he has no education, training, or skills, this is unrealistic."  Mr. Calandra continued that the Veteran was precluded from "all types of employment, including sedentary employment."  He explained that even sedentary employment required productivity, reliability, and effective communication skills, and that the Veteran was "compromised in his ability to be a productive and reliable employee because of his service-connected PTSD."  He further noted that, while he was employed, the Veteran experienced numerous altercations with co-workers because of his difficulty getting along with others.  "He would be unable to effectively form workplace relationships as he isolates himself and experiences outbursts of anger."

With consideration of the evidence of record, the Board finds that the probative evidence of record is in relative equipoise as to whether the Veteran's service-connected PTSD renders him unemployable.  In that regard, there are opinions both in favor of and against a finding of unemployability based upon service-connected PTSD.  In that regard, the May 2010 VA examiner found that the Veteran exhibited mild limitations on social and occupational functioning.  The October 2011 VA examiner reported that the Veteran had moderate to severe occupational impairment due to PTSD.  The February 2015 VA examiner opined that, with continued therapy, appropriate medications, and willingness to work on attitudinal and interpersonal style changes, "he could find some suitable employment."  Finally, the February 2017 private vocational expert concluded that the Veteran was precluded from all employment due to his service-connected PTSD, based primarily on his symptoms of isolation; irritability; anger outbursts; difficulty working with others; inability to deal with the public and accept instructions or criticism from co-workers or supervisors; impaired reliability and productivity; and poor communication skills.  Each opinion provided was based upon an interview of the Veteran and review of the claims file, and each provided supporting explanation and rationale.  Accordingly, each of the opinions addressing the Veteran's employability is probative in this instance.

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), the February 2017 positive opinion of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).




ORDER

Entitlement to a TDIU is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


